Motion to dispense with the printing o£ certain portions of the testimony and to dispense with the printing of exhibits denied, without costs, without prejudice to the renewal of the motion after the settlement of the case on appeal. The case should first be settled pursuant to the provisions of the Civil Practice Act (§§ 575, 576) and the Rules of Civil Practice (rules 230, 232) and in accordance with established practice (Boylan v. Southern Pacific Go., 253 App. Div. 195). Present — Nolan, P. J., Adel, Wenzel, Mae-Crate and Schmidt, JJ.